—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of the Superintendent of Great Meadow Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
The Attorney General has advised this Court that the determination at issue herein has been administratively reversed and that all references to the disciplinary hearing have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all of the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see, Matter of Witherspoon v Goord, 243 AD2d 931).
Cardona, P. J., Crew III, Peters, Spain and Mugglin, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.